Case 1:14-cv-02887-JLK-MEH Document 227 Filed 10/18/19 USDC Colorado Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO
                                 Magistrate Judge Michael E. Hegarty

  Civil Action No: 14-cv-2887-JLK-MEH                              Date: October 18, 2019
  Courtroom Deputy: Christopher Thompson                           FTR: Courtroom A 501

  Parties:                                                  Counsel:

  ALEJANDRO MENOCAL,                                        David Seligman
  MARCOS BRAMBILA,                                          Michael Scimone
  GRISEL XAHUENTITLA,                                       Brandt Milstein
  HUGO HERNANDEZ,
  LOURDES ARGUETA,
  JESUS GAYTAN,
  OLGA ALEXAKLINA,
  DAGOBERTO VIZGUERRA,
  DEMETRIO VALERGA,

       Plaintiff,

  v.

  GEO GROUP, INC., THE,                                     Allison Angel
                                                            Melissa Cizmorris
                                                            Micahel Ley

       Defendant.

                                       COURTROOM MINUTES
                                      DISCOVERY CONFERENCE

  Court in session:        10:42 a.m.

  Court calls case. Appearances of counsel.

  Discussion and argument held regarding discovery disputes in relation to the proposed Notice of
  F.R.C.P. 30(b)(6) Deposition of Defendant The Geo Group Inc.

  ORDERED: Plaintiffs shall tell Defendant in advance, within the next week, which topics
           might exceed the 2014 timeframe as stated on the record regarding the deposition
           if The Geo Group Inc.

                    The application of discipline to specific infractions is a topic permissible.

                    Some questioning is authorized on the policies of administrative segregation as
Case 1:14-cv-02887-JLK-MEH Document 227 Filed 10/18/19 USDC Colorado Page 2 of 2




                   stated on the record.

                   The video tape in question, when produced, will be held at a Level 2 Restriction
                   only viewable by the case participants. All parties allowed access to the video
                   will sign a permission document the Geo Group or Department of Justice drafts
                   that will give notice of obligations to not disseminate. The date and time of the
                   video inspection shall be confidential and not publicized outside of litigation.
                   Objections shall be made at least 14 days prior to the date of the proposed
                   inspection.

                   Defendant shall produce a document showing the wage rates at the GEO facilities
                   operating under ICE contracts for the dates between 2004-2014.

                   By close of business Tuesday, October 22, 2019, the parties shall email short
                   summaries of their position on the issue of Plaintiffs document request pertaining
                   to documents reviewed by witnesses deposed as stated on the record.

                   Discovery deadline is extended to April 20, 2020.

                   Plaintiffs shall send a settlement letter to Defendant and Defendant shall respond
                   within 2 weeks of receiving the letter.


  Court in recess:          12:22 p.m.       Hearing concluded.
  Total in-court time       01:40
  *To obtain a transcript of this proceeding, please contact Patterson Transcription Company at (303) 755-4536 or AB
  Court Reporting & Video, Inc. at (303) 629-8534.




                                                          2
